This suit was brought by the plaintiff to recover compensation for work and labor done in laying brick in the construction of a building which was being erected upon the property of the defendants in the city of Garfield. His claim was that the work was done under a contract entered into between himself and the defendants; that he had completed that work, and that they had refused to pay him the moneys due. The defendants answered, denying the truth of the matters set out in the complaint. The trial resulted in a verdict in favor of the plaintiff for the amount of his claim, and the defendants have appealed from the judgment entered upon that verdict. *Page 185 
We find nothing of merit in any of the grounds for reversal which have been submitted to us, nor any matter in either of them which we deem worthy of specific discussion.
The judgment under review will be affirmed.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 14.
For reversal — None.